IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TYRONE D. BLACKSHEAR,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5378

STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed March 4, 2015.

Petition Alleging Ineffective Assistance of Appellate Counsel – Original
Jurisdiction.

Tyrone D. Blackshear, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Giselle D. Lylen, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is DENIED

on the merits.

CLARK, ROWE, and MAKAR, JJ., CONCUR.